                               Case 2:19-cv-00279-JAD-BNW Document 49 Filed 03/27/20 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                     UNITED STATES DISTRICT COURT

                        9                                           DISTRICT OF NEVADA

                      10

                      11        MARIA CALVILLO,                                  Case No. 2:19-cv-00279-JAD-BNW

                      12                              Plaintiff,                 DEFENDANT EXPERIAN INFORMATION
                                                                                 SOLUTIONS, INC. AND PLAINTIFF
                      13                v.                                       MARIA CALVILLO’S STIPULATION TO
                      14        EXPERIAN INFORMATION SOLUTIONS,                  EXTEND TIME TO RESPOND TO
                                INC.; AND INNOVIS DATA SOLUTIONS,                OPERATIVE COMPLAINT
                      15        INC.,
                                                                                 [First Request]
                      16                              Defendants.
                                                                                 Complaint filed: February 14, 2019
                      17

                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      20       of record, and Plaintiff Maria Calvillo (“Plaintiff”), by and through her counsel of record, hereby
                      21       submit this stipulation to extend the time to respond to the operative complaint. The parties
                      22       stipulate as follow:
                      23              1.      On March 23, 2020, the Court entered an order granting in part and denying in part
                      24       Experian’s motion to dismiss, among other rulings. The Court also granted Plaintiff leave to
                      25       amend certain claims. (ECF No. 48, hereinafter “the Order”).
                      26              2.      The Court ordered that Plaintiff shall have until April 13, 2020, to file a second-
                      27       amended complaint should Plaintiff elect to do so. (Id.).
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00279-JAD-BNW Document 49 Filed 03/27/20 Page 2 of 2



                         1            3.     Plaintiff has stated that she intends to file a second-amended complaint.
                         2            4.     Experian’s response to the second-amended complaint shall be due May 4, 2020.
                         3            5.     To the extent Plaintiff does not file a second-amended complaint by April 13, 2020,
                         4     then Experian’s response to the first amended complaint shall be due May 4, 2020.
                                IT IS SO STIPULATED.
                         5
                                DATED this 27th day of March, 2020.
                         6
                                NAYLOR & BRASTER                                KNEPPER & CLARK LLC
                         7
                                By: /s/ Jennifer L. Braster                     By: /s/ Matthew I. Knepper
                         8          Jennifer L. Braster (NBN 9982)                  Matthew I. Knepper (NBN 12796)
                                    Andrew J. Sharples (NBN 12866)                  Miles N. Clark (NBN 13848)
                         9          jbraster@nblawnv.com                            10040 W. Cheyenne Ave., Suite 170-109
                                    asharples@nblawnv.com                           Las Vegas, NV 89129
                      10            1050 Indigo Drive, Suite 200
                                    Las Vegas, NV 89145                              David H. Krieger (NBN 9086)
                      11                                                             HAINES & KRIEGER
                                    Attorneys for Defendant                          8985 S. Eastern Avenue, Suite 350
                      12            Experian Information Solutions, Inc.             Las Vegas, NV 89123
                      13
                                                                                Attorneys for Plaintiff Maria Calvillo
                      14

                      15        IT IS SO ORDERED.

                      16        Dated this 30
                                           __ day of March, 2020.
                                                                                UNITED STATES MAGISTRATE JUDGE
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                        2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
